Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/23/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Powers on 08/18/2020.

The application has been amended as follows: 

In claim 1, line 4, after “an ozone binder”, --substance—has been inserted.
In claim 1, line 6, after “wherein a side of the first cover element”, “opposite” has been deleted and –facing away from— has been inserted;
In claim 1, line 9, after “an ozone converter”, --substance—has been inserted.
In claim 1, lines 9-10, after “wherein a side of the second cover element”, “opposite” has been deleted and –facing away from— has been inserted;
In claim 1, line 12, after “generate a first measurement signal dependent on”, “the” has been deleted and –a first—has been inserted;
In claim 1, line 14, after “a second measurement signal dependent on”, “the” has been deleted and –a second—has been inserted.
In claim 2, line 2, after “a first”, --light source—has been inserted;
In claim 8, line 2, after “the first sensor surface”, --,-- has been inserted;
In claim 11, line 2, after “a fluid-permeable”, --,-- has been inserted;
Claim 17 has been amended as follows:
17.	(Currently Amended) A method for measuring an ozone content in a measured medium, the method comprising:
providing the measuring arrangement according to claim 1;
bringing [[a]]the first sensor surface covered by [[a]]the first cover element into contact with [[a]]the measured medium;
bringing [[a]]the second sensor surface covered by [[a]]the second cover element into contact with the measured medium;
converting ozone entering the second cover element from the measured medium into oxygen via a chemical reaction with [[an]]the ozone converter contained in the second cover element;

binding ozone entering the first cover element from the measured medium to [[an]]the ozone binder contained in the first cover element;
detecting the first measurement signal dependent on the first oxygen concentration present at the first sensor surface;
detecting [[a]]the second measurement signal dependent on the second oxygen concentration present at the second sensor surface; and
determining from the first and the second measurement signals a measured value of the ozone content in the measured medium using the evaluation unit.

In claim 18, line 2, after “a first measured value representing”, “an” has been deleted and –the first—has been inserted;
In claim 18, line 4, after “a second measured value representing”, “an” has been deleted and –the second—has been inserted;
In claim 18, line 5, after “at the second sensor;”, --and—has been inserted;
Claims 19-23 have been cancelled without prejudice to filing a division application.


Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Zhu et al. (CN 108419353 A) teaches a measuring arrangement (Fig. 1) for measuring an ozone content in a measured medium (paragraphs [0007]-[0009] teach an ozone concentration detector), the measuring arrangement comprising: 
a first sensor surface (Fig. 1, interpreted as the surface of the first ozone concentration detector 62) and a second sensor surface (Fig. 1, interpreted as the surface of the second ozone concentration detector 72); 
a first cover element (61) adjacent the first sensor surface (element 61 is adjacent, i.e. next to, element 62) and including an ozone binder substance that binds ozone without releasing oxygen or any species further reacting to form oxygen (paragraph [0026] teaches the ozone adsorber 61 comprises an adsorbent to absorb ozone), wherein a side of the first cover element facing away from the first sensor surface is adapted to contact the measured medium (Fig. 1 shows the ozone adsorber 61 capable of contacting a measured medium; paragraph [0025]), and wherein the first cover element is permeable at least to oxygen (paragraph [0026] teaches the adsorbent includes a porous structure, which would be permeable to at least oxygen); 
a second cover element (71) adjacent the second sensor surface (element 71 is adjacent, i.e. next to, element 72) and including an ozone converter substance that reacts with ozone to form oxygen (paragraph [0028] teaches the ozone converter comprises an “ozone catalyst”, which is capable of converting ozone into oxygen), wherein a side of the second cover element facing away from the second sensor surface is adapted to contact the measured medium (paragraph [0024]), and wherein the second cover element is permeable at least to oxygen (paragraph [0028] teaches the ozone converter comprises an “ozone catalyst”, which is capable of converting ozone into oxygen, thus it is implied that element 71 is at least permeable to at least oxygen to allow oxygen to pass through element 71); and
an electronic evaluation unit (paragraph [0023] teaches a controller 9; note that “electronic evaluation unit” is being interpreted under 35 U.S.C. 112(f), wherein the electronic evaluation unit is being interpreted as a measuring transducer or equivalents thereof as disclosed in the specification, paragraph [00127]; the “controller” is interpreted as a transducer) that receives data obtained from a first and second ozone concentration detector (paragraph [0024]).
Zhu fails to teach a measuring sensor configured to generate a first measurement signal dependent on the oxygen concentration present at the first sensor surface and a second measurement signal dependent on the oxygen concentration present at the second sensor surface; and the electronic evaluation unit configured to determine a value of a measured variable representing the ozone content in the measured medium based on the first measurement signal and second measurement signal.	A reference Hayashida et al. (JP 2010223801 A) teaches a method for measuring ozone concentration (paragraph [0001]). Hayashida teaches that ozone concentration can be easily determined by completely decomposing the ozone in the sampling gas to convert the total amount to oxygen, measuring its concentration, and converting it into the ozone concentration (paragraph [0016]). However, Hayashida fails to teach or suggest motivation where one of ordinary skill in the art would be motivated to modify Zhu to provide a measuring sensor configured to generate a first measurement signal dependent on the oxygen concentration present at the first sensor surface and a second measurement signal dependent on the oxygen concentration present at the second sensor surface and the electronic evaluation unit configured to determine a value of a measured variable representing the ozone content in the measured medium based on the first measurement signal and second measurement signal.
	A reference Klee et al. (US 20040184962 A1) teaches a method and device for reducing ozone concentration (abstract) comprising detecting an ozone concentration (abstract). Klee teaches a direct ozone reduction device (abstract) wherein the ozone reducing comprises a catalytic coating to convert ozone into oxygen (paragraph [0002]). Klee teaches a first and second means for detecting ozone concentration (paragraph [0005]). Klee teaches that evaluation of the operability of the device on the basis of comparisons of the oxygen concentrations in various actions is precise, because it is based on a direct detection of the action of the device on the oxygen concentration (paragraph [0008]). However, Klee fails to teach or suggest motivation where one of ordinary skill in the art would be motivated to modify Zhu to provide a measuring sensor configured to generate a first measurement signal dependent on the oxygen concentration present at the first sensor surface and a second measurement signal dependent on the oxygen concentration present at the second sensor surface and the electronic evaluation unit configured to determine a value of a measured variable representing the ozone content in the measured medium based on the first measurement signal and second measurement signal.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1, specifically the combination of the claimed first cover element, the second cover element, the measuring sensor, and the claimed electronic evaluation unit. Thus, claim 1 is deemed allowed. Claims 2-18 are deemed allowed based on their dependency on all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798             


/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797